DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are currently pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thick walled components, comprising components with a  ratio of outer diameter to inner diameter of greater than 1.2” of claim 11 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to at the time the application was filed, had possession of the claimed invention. Claim 11 recites a “thick-walled component comprising components with a  ratio of outer diameter to inner diameter of greater than 1.2”.  However, aside from repeating the claim language ipsis verbis (in Paragraph 0012), the limitation is not described in any way, and the Detailed Description fails to even mention the component having outer and inner diameters forming a ratio greater than 1.2 (the only other mention of “thick-walled components” in the instant disclosure is in Paragraph 0020, which fails to even describe what the component is, fails to provide examples of what the component can be, and fails to even mention the diameters and ratio greater than 1.2).  Consequently it is not reasonably conveyed that the inventors had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 1 recites “A method for starting up and shutting down a gas turbine”.  However, the claim does not recite any steps regarding “shutting down” the gas turbine, and appear to only describe a method of “starting up” the gas turbine.  Additionally, none of dependent claims 2-16 recite any steps for “shutting down” the gas turbine, and are also only directed towards “starting up”.  Therefore the claim is indefinite, as it is unclear what limitations are related towards “shutting down” the gas turbine, or if any of the recited steps relate to such a procedure at all.
Claim 1 recites “opening the guide vanes in such a way that barely any or a minimum possible change in the exhaust-gas temperature occurs”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by “opening the guide vanes in such a way…”.  The statement is vague and lacking in detail, describing the method step only in terms of the result meant to be achieved without reciting explicitly what the step entails, thus rendering unclear what is meant to be encompassed by the phrase.  
Claim 1 recites the phrase “barely any or a minimum possible change in the exhaust-gas temperature occurs”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by “barely any or a minimum possible change”.  Terms such as “barely any” or “minimum possible” are vague and indefinite, since they are relative terms lacking any sort of descriptive support in the instant disclosure (Para. 0029 of the Specification merely repeats the claim terminology verbatim).  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (what constitutes a change that is “barely any” or “minimum possible”? a change of temperature of 1°F? 0.1°F? 0.01°F? 0.0001°F?).  Note that the meaning of “minimum possible” could also vary based on the capabilities of the respective system being used.  Furthermore, the language “barely any” and “minimum possible” are unclear as to whether or not a change in exhaust gas temperature is actually required, or if the claim limitation could be satisfied by no change occurring (i.e. a constant or near-constant exhaust gas temperature; for instance a “minimum possible” could easily be such a small change as to approach zero). 
Claim 2 recites “a maximum possible load ramp”.  This renders the claim indefinite, as the phrase “maximum possible” is vague and relative terminology. Stating something is to be performed at the “maximum possible load ramp” would vary wildly between different systems having different configurations or operational constraints, or between different operating situations (i.e. environmental factors, fuel availability, health of the system, etc.).  The claim is also unclear as to what factors “maximum possible” is meant to consider (doing something at the “maximum possible” value could ignore operating/physical limits to achieve a fast result albeit in a reckless/dangerous manner; or, if safety limits are considered, the step would be performed at “maximum possible” within operating constraints, but not as quickly as “physically possible”).  
Claims 4 & 5 recite “as quickly as possible”.  This renders the claims indefinite, as it is unclear what is meant to be encompassed by “as quickly as possible”.  The phrase is vague and relative terminology, and the instant disclosure does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Stating something is to be performed “as quickly as possible” would vary wildly between different systems having different configurations or operational constraints, or between different operating situations (i.e. environmental factors, fuel availability, health of the system, etc.).  The claim is also unclear as to what factors “as quickly as possible” is meant to consider (doing something “as quickly as possible” could ignore operating limits to achieve a fast result albeit in a reckless/dangerous manner; or, if safety limits are considered, the step would be performed as quickly as possible within operating constraints, but not as quickly as physically possible).  
Claim 6 recites “the guide vanes are opened slightly”.  This renders the claim indefinite, as the term “slightly” is vague and relative terminology, and the instant disclosure does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (what change would be considered a “slight” change in guide vane opening? 1°? 0.1°? 0.001°?). 
Claim 6 recites the phrase “barely any change in the exhaust-gas temperature occurs”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by “barely any change”.  Terms such as “barely any” are vague and indefinite, since they are relative terms lacking any sort of descriptive support in the instant disclosure (Para. 0029 of the Specification merely repeats the claim terminology verbatim).  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (what constitutes a change that is “barely any”? A change of temperature of 1°F? 0.1°F? 0.01°F? 0.0001°F?).  
Claim 8 recites “the guide vanes are opened as much as possible in compliance with emission specifications”.  This renders the claim indefinite, as it is unclear what is meant to be encompassed by “emissions specifications”.  Such a term is relative based on a number of factors, such as varying regional, or national requirements, or even specifications set by a manufacturer, or industry, and exactly what “specifications” are meant to be considered by the limitation is vague and unclear.  Furthermore, emissions specifications usually refer to an allowed amount of pollutants within an exhaust gas emitted from a plant, and how an opening amount of guide vanes is meant to comply to emissions specifications is thus unclear.
Claim 12 recites “the opening angle of the guide vanes is at least intermittently opened continuously”.  This renders the claim indefinite, as it is unclear what is meant by “at least intermittently opened continuously”.  The term “intermittent” is defined as “occurring at irregular intervals; not continuous or steady” (Oxford Dictionary), which puts it at odds with the term “continuously” in the claim.  It is unclear how the guide vanes can by “intermittently opened continuously” if the term “intermittent” means “not continuous”.  Furthermore it is unclear what is meant by the guide vanes being “at least intermittently opened” (how is something “at least intermittent”?).
Claim 13, recites “the maximum possible load ramp”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, recites “the maximum possible load ramp is realized during the first third of the period of time indicated by tBASE”. This renders the claim indefinite, as it is unclear if this is requiring the maximum possible load ramp to be fully completed during the first third of the period tBASE, or if the maximum possible load ramp only needs to have had at least some partial occurrence within the first third of tBASE (i.e. the maximum load ramp having started within the first third, while continuing past the first third period). 
Claim 14 recites “wherein TBASE characterizes the temperature range up to the temperature for the base load from the start time, wherein a runup with the maximum possible load ramp is realized within the first third of the temperature range indicated by TBASE”.  This renders the claim indefinite, as it is unclear if this is requiring the runup with maximum possible load ramp to be fully completed during the first third of the period TBASE, or if the maximum possible load ramp only needs to have had at least some partial occurrence within the first third of TBASE.
Claims 3, 7, 9, 10, 11, 15, 16 are rejected by virtue of dependence on base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2014/0260284, as cited in the 01/20/2021).
Regarding independent claim 1, Kim discloses a method for starting up and shutting down a gas turbine 14 in a combined cycle power plant 10 (Para. 0015), wherein the gas turbine comprises a compressor 22 having adjustable guide vanes (within the airflow control module 20, Para. 0016, “The airflow control module 20 may control airflow by… using an inlet guide vane, ….  As the air passes through the airflow control module 20, the air enters the compressor 22”), and the gas turbine power is also controllable by opening of the guide vanes, the method comprising: 
wherein, during start-up, running the gas turbine up to base load or up to an emission-compliant load point (Para. 0014, “The system and methods described below enable shorter startup times for the combined cycle power plant (i.e., increasing a gas turbine system load and a steam turbine system load from a no-load or first load state to a base load/dispatch power load or a second load state”), 
prior to attainment of the base load or prior to attainment of the emission-compliant load point (Kim Fig. 2, Para. 0028, “the CCPP 10 may use the controller 12 to load the gas turbine system 14 on loading path 100 to a base load or dispatch power load (i.e., along flow path 100 from point 94 to point 106)”; Para. 0031, “At point 118, the gas turbine system 14 is operating within the minimum emissions compliance load”), opening the guide vanes (using the airflow control module 20) are opened in such a way (“the controller 12 executes instructions to maximize airflow through the airflow control module 20”) that barely any or a minimum possible change in the exhaust-gas temperature occurs (Para. 0028, “In order to follow load path 100, the controller 12 executes instructions that increase airflow with the airflow control module 20 while maintaining constant gas turbine exhaust gas temperature.”, Kim Fig. 2, various operating periods before base load 106 or emission compliance load 118 are shown to have a constant temperature exhaust gas, such as points 94 to 110, points 102 to 120, points 104 through to 106).
Regarding claim 2, Kim discloses the method as claimed in claim 1, wherein the gas turbine is run up with a maximum possible load ramp (Para. 0014, the method “enables shorter startup times”; Para. 0030, “the controller 12 may control the airflow control module 20 and the consumption of fuel 32 in order to bring the gas turbine system 14, and the steam turbine system 16 to a dispatch power load or base load in a reduced amount of time within operational constraints”, the goal of Kim’s method is to load up the gas turbine and steam turbine systems to base load in a short amount of time within “operational constraints”, construable as a “maximum possible” time or ramp-up).
Regarding claim 3, Kim discloses the method as claimed in claim 1, wherein a smallest opening angle of the guide vanes (in airflow control module 20, Para. 0016) is used at the start time (Kim Fig. 2, see load path 98, with starting point 93, Para. 0024-25, “At point 93, the gas turbine system 14 is operating and producing exhaust gas at a starting temperature, and producing power at a minimum load with the load 42. The controller 12 executes instructions that increase the load by increasing fuel consumption while substantially maintaining the airflow control module 20 at a minimum airflow condition”, the “minimum airflow condition” would correspond to a smallest opening angle of the guide vanes to produce a minimum airflow).
Regarding claim 4, Kim discloses the method as claimed in claim 1, wherein approximately 47% to 53% of the power is attained as quickly as possible during the runup (Para. 0030, the startup procedure running up to base load is performed “in a reduced amount of time within operational constrains”, and hence a 47%-53% power, as shown in Kim Fig. 2, is reached “as quickly as possible” given operating constraints).
Regarding claim 5, Kim discloses the method as claimed in claim 1, wherein, after a first stage (Kim Fig. 2, the MIN LOAD point 93, 94, 96; note, the claim does not state what the “first stage” is), in a second stage (any load path after the MIN LOAD), approximately 57% to 63% of the power is attained as quickly as possible during the runup (Para. 0028, 0030, the startup procedure running up to base load is performed “in a reduced amount of time within operational constrains”, and hence a 57%-63% power, as shown in Kim Fig. 2, is reached “as quickly as possible” given operating constraints).
Regarding claim 6, Kim discloses the method as claimed in claim 1, wherein, in a mode of operation (load path 98), the guide vanes (airflow control module 20) are opened in two different stages, wherein, in a first stage (from point 93 to 104, Kim Fig. 2), the guide vanes are opened slightly (providing a “minimum airflow condition”, Para. 0024-25, “At point 93, the gas turbine system 14 is operating and producing exhaust gas at a starting temperature, and producing power at a minimum load with the load 42. The controller 12 executes instructions that increase the load by increasing fuel consumption while substantially maintaining the airflow control module 20 at a minimum airflow condition”; Para. 0031, along load path 112, from point 96, the controller 112 increases the airflow with the airflow control module 20 until point 116, a beginning of which the guide vanes would be opened “slightly”, the opening steadily increasing), and wherein, in a second stage (from point 104 to 106), the guide vanes are opened to a maximum extent (Para. 0027, “At point 104, the controller 12 controls the airflow control module 20 to increase airflow through the gas turbine system 14”) so as to attain a maximum load ramp, for which barely any change in the exhaust-gas temperature occurs (Kim Fig. 2, the exhaust gas temperature is constant through most of the ramp up as shown between points 104 and 106 in load path 98, and along load path 112, is constant through a majority portion between points 118 to 106).
Regarding claim 7, Kim discloses the method as claimed in claim 1, wherein the guide vanes are closed at the beginning of the start-up procedure (Para. 0024-25, along load path 98, the start-up procedure from point 93 to 104 is performed while “maintaining the airflow control module 20 at a minimum airflow condition”, hence the guide vanes of airflow control module 20 would be in a minimum open, or closed, position).
Regarding claim 8, Kim discloses the method as claimed in claim 1, wherein the guide vanes are opened as much as possible in compliance with emission specifications (Para. 0030, “the controller 12 may control the airflow control module 20 and the consumption of fuel 32 in order to bring the gas turbine system 14, and the steam turbine system 16 to a dispatch power load or base load in a reduced amount of time within operational constraints (i.e., HRSG limitations, minimum emissions compliance load, balance of plant system limitations, etc.)…In another situation, the CCPP 10 may operate under minimum emissions compliance load restrictions, which require that the gas turbine system 14 comply with emissions requirements when the load is above a threshold level”; the controller thus opens the guide vanes as much as possible or allowed within the operational constraints that include minimum emissions compliance; note, the claim is not requiring the guide vanes be opened as much as physically possible, but as much as the emission specifications would allow; since Kim controls the airflow control module 20 in accordance to constraints including emissions requirements, which would set a maximum possible opening amount that is allowed to satisfy the emissions requirement).
Regarding claim 9, Kim discloses the method as claimed in claim 1, wherein the combined cycle power plant 10 comprises an exhaust-gas chimney (the exit 36 of the gas turbine 26, forming a passage 44 interpretable as a “chimney”), and emissions are measured continuously in the exhaust-gas chimney (sensor 60 measures the temperature of the exhaust gas emissions from the turbine exit during control of the plant, Para. 0019, 0026; note, the claim does not state what characteristic of the emissions are being measured).
Regarding claim 10, Kim discloses the method as claimed in claim 1, wherein temperature sensors 60, 62, 64 (Para. 0019, “ the controller 12 controls the airflow control module 20, the intake of fuel 32, and valve(s) 47; and communicates with load 42, exhaust gas temperature sensor 60, HRSG steam temperature sensor 62, and steam turbine metal temperature sensor 64, in order to load the CCPP 10 along different load paths”) are read continuously during start-up and shutdown (the controller 12 communicates with the temperature sensors during operation along the load paths shown in Fig. 2).
Regarding claim 12, Kim discloses the method as claimed in claim 1, wherein the opening angle of the guide vanes is at least intermittently opened continuously (Para. 0020, the airflow control module 20 comprising guide vanes is controlled by controller 12 continuously during operation of the plant 10, and airflow through the gas turbine engine is controlled at various points based on the different load paths shown in Fig. 2, Para. 0024, 0028,0030).
Regarding claim 13, Kim discloses the method as claimed in claim 1, wherein a period of time indicated by tBASE means the period of time over which the gas turbine is run up to the base load from the start time, and the maximum possible load ramp is realized during the first third of the period of time indicated by tBASE (Para. 0014, Para. 0030, “the controller 12 may control the airflow control module 20 and the consumption of fuel 32 in order to bring the gas turbine system 14, and the steam turbine system 16 to a dispatch power load or base load in a reduced amount of time within operational constraints”, the goal of Kim’s method is to load up the gas turbine and steam turbine systems to base load in a short amount of time within “operational constraints”, construable as a “maximum possible” time or ramp-up; consequently, during the entire run up period of time, the gas turbine would undergo a “maximum possible load ramp” permitted within operational constraints, and hence would be experiencing the maximum possible load ramp during the first third of the period of time, and the subsequent period of time in tBASE).
Regarding claim 14, Kim discloses the method as claimed in claim 1, wherein TBASE characterizes the temperature range up to the temperature for the base load from the start time (Kim Fig. 2, see the range between “MIN TEMP” and “MAX TEMP”; the “start time” being the minimum load point), wherein a runup with the maximum possible load ramp is realized within the first third of the temperature range indicated by TBASE (Kim Fig. 2, see the load runup to the BASE LOAD along the different load paths 98, 100, 112, which includes a rise in exhaust gas temperature from the starting point temperatures at points 93, 94 or 96, up to the temperature at base load point 106, each encompassing respective “first thirds” of the temperature range TBASE; Para. 0014, Para. 0030, “the controller 12 may control the airflow control module 20 and the consumption of fuel 32 in order to bring the gas turbine system 14, and the steam turbine system 16 to a dispatch power load or base load in a reduced amount of time within operational constraints”; the goal of Kim’s method is to load up the gas turbine and steam turbine systems to base load in a short amount of time within “operational constraints”, construable as a “maximum possible” time or ramp-up; consequently, during the entire run up temperature range, the gas turbine would undergo a “maximum possible load ramp” permitted within operational constraints at that given moment, and hence would be experiencing the maximum possible load ramp during the first third of the temperature range TBASE, based on the constraints within that first third).
Regarding claim 15, Kim discloses the method as claimed in claim 6, wherein, in the first stage, the guide vanes (in the airflow control module 20, Para. 0016) are opened continuously and constantly (Para. 0031, “The load path 112 starts at point 96. At point 96, the gas turbine system 14 is operating and producing exhaust gas at a starting temperature, and driving the load 42 at the minimum load. In order to follow load path 112, the controller 12 executes instructions that simultaneously increase airflow with the airflow control module 20 and increase fuel consumption. The controller 12 continues to increase airflow through the airflow control module 20 and fuel consumption to the gas turbine system 14, increasing exhaust gas temperatures and gas turbine system 14 loading until reaching point 116”; Kim Fig. 2, along load path 112, between points 96 and 116, the controller uses the airflow control module 20, which comprises the guide vanes, to continuously increase the airflow therethrough; note, the claim does not specify at what points of operation this “continuous and constant” opening of the guide vanes occurs).
Regarding claim 16, Kim discloses the method as claimed in claim 12, wherein the opening angle of the guide vanes (in the airflow control module 20, Para. 0016) is opened continuously and constantly (Para. 0031, “The load path 112 starts at point 96. At point 96, the gas turbine system 14 is operating and producing exhaust gas at a starting temperature, and driving the load 42 at the minimum load. In order to follow load path 112, the controller 12 executes instructions that simultaneously increase airflow with the airflow control module 20 and increase fuel consumption. The controller 12 continues to increase airflow through the airflow control module 20 and fuel consumption to the gas turbine system 14, increasing exhaust gas temperatures and gas turbine system 14 loading until reaching point 116”; Kim Fig. 2, along load path 112, between points 96 and 116, the controller uses the airflow control module 20, which comprises the guide vanes, to continuously increase the airflow therethrough; note, the claim does not specify at what points of operation this “continuous and constant” opening of the guide vanes occurs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 11, Kim discloses the method as claimed in claim 10, wherein the temperature sensors are read continuously on components (Kim discloses temperature sensors 60, 62, 64 within different sections of the combined cycle plant Para. 0019, “the controller 12 controls the airflow control module 20, the intake of fuel 32, and valve(s) 47; and communicates with load 42, exhaust gas temperature sensor 60, HRSG steam temperature sensor 62, and steam turbine metal temperature sensor 64, in order to load the CCPP 10 along different load paths”, that are read continuously during plant operations since the controller 12 communicates with the temperature sensors during operation along the load paths shown in Fig. 2; the temperature sensors disposed in their respective locations as disclosed would naturally be on some kind of walled component).
Kim fails to explicitly disclose the components being thick-walled components with a ratio of outer diameter to inner diameter of greater than 1.2.
Regarding the claimed limitation "thick-walled …components with a ratio of outer diameter to inner diameter of greater than 1.2", it is noted that Applicant has not disclosed that using a “thick-walled component” with “ratio of outer diameter to inner diameter of greater than 1.2” results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with the temperature sensors being in the disclosed parts of the plant as taught by Kim. The instant disclosure contains no discussion or indication of importance of the temperature sensors being on “thick-walled components”, or that the components possess a specific shape adhering to a ratio of outer-to-inner diameter greater than 1.2 (such a limitation is not even mentioned or discussed in the Specification besides a verbatim repetition of the claim).  Accordingly, absent persuasive evidence that the ratio of outer diameter to inner diameter thickness being greater than 1.2 is functionally significant, the limitation above constitutes a mere change in shape of the component the temperature sensor is on, and fails to patentably distinguish over the prior art. See MPEP 2144.04, IV, B.  

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching combined cycle plants with exhaust gas temperature controls.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741